— Appeal by defendant from a judgment of the County Court, Suffolk County (Copertino, J.), rendered August 24, 1981, convicting him of attempted robbery in the first degree, upon his plea of guilty, and imposing sentence. The appeal brings up for review (1) the denial, without a *549hearing, of defendant’s motion to suppress his statement, and (2) the denial, after a hearing, of defendant’s motion to suppress identification testimony. Case remitted to the County Court, Suffolk County, to a Judge other than the Judge who presided in this matter, to hear and report, with all convenient speed, on whether defendant’s alleged confession was voluntarily obtained by the police; appeal held in abeyance in the interim. The County Court erroneously denied the defendant’s request for a Huntley hearing on his motion to suppress his confession allegedly made to the police, which confession defendant denied he made. In view of the defendant’s allegation as to police brutality, and the submission of medical records in support of his claim of brutality, he “was entitled to full inquiry into the voluntary nature of his purported confession even though he denied having made any confession” (People v Wright, 21 NY2d 1011,1012; see People v Murchinson, 63 AD2d 655; People v Brown, 44 AD2d 769). Accordingly, a hearing is directed to determine whether the defendant’s alleged confession was voluntarily obtained by the police. Damiani, J. P., Lazer, Mangano and Thompson, JJ., concur. [109 Mise 2d 1038.]